UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the quarterly period ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the transition period from to Commission File Number: 000-52213 Format, Inc. (Exact name of registrant as specified in its charter) Nevada 33-0963637 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3553 Camino Mira Costa, Suite E, San Clemente, California 92672 (Address of principal executive offices) 949-481-9203 (Issuer’s Telephone Number) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesoNo Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo As of May 14, 2010, there were 3,770,083 shares of the issuer's $.001 par value common stock issued and outstanding. PART I - FINANCIAL INFORMATION Item 1.Financial Statements FORMAT, INC. CONDENSED BALANCE SHEETS March 31, December 31, 2009 (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net Loan receivable, net - - Prepaid expense Security deposit Total current assets PROPERTY AND EQUIPMENT, NET TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued officer compensation Income taxes payable Due to related party Total current liabilities TOTAL LIABILITIES STOCKHOLDERS'(DEFICIT) Preferred stock, par value $0.001 per share, 5,000,000 shares authorized and 0 shares issued and outstanding - - Common stock, par value $0.001 per share, 50,000,000 shares authorized and 3,770,083 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders' (deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS'(DEFICIT) $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. 2 FORMAT, INC. CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, REVENUE $ $ OPERATING EXPENSES Wages and wage related expenses Professional fees Rent expense Depreciation expense Other general and administrative expenses Total operating expenses LOSS FROM OPERATIONS ) ) Provision for income taxes ) ) NET LOSS $ ) $ ) NET LOSS PER COMMON SHARE - BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these unaudited condensed financial statements. 3 FORMAT, INC. CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Bad debt reserve - Net changes in operating assets and liabilities: Accounts receivable - Prepaid expenses and other current assets ) ) Accounts payable and accrued expenses Accrued officer compensation - Net cash used in operating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Advances from related party - Repayments to related party ) - Net cash provided by (used in) financing activities ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS - END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW ACTIVITY Cash paid during the period for income taxes $
